UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1467



JOE L. WITHERSPOON, Personal Representative of
the Estate of Marie B. Robinson,

                                              Plaintiff - Appellant,

          versus


JEFFORDS   AGENCY,    INCORPORATED;     ALLSTATE
INSURANCE COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CA-02-1831-4-12BH)


Submitted:   January 5, 2005             Decided:   February 18, 2005


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe L. Witherspoon, Appellant Pro Se. Jon René Josey, TURNER,
PADGETT, GRAHAM & LANEY, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joe L. Witherspoon, as personal representative of the

Estate of Marie B. Robinson, appeals the district court’s order

dismissing Witherspoon’s civil action without prejudice for failure

to comply with the magistrate judge’s order to retain counsel.   We

have reviewed the record as supplemented and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Witherspoon v. Jeffords Agency, Inc., No.

CA-02-1831-4-12BH (D.S.C. Mar. 31, 2003); see also Shepherd v.

Wellman, 313 F.3d 963, 970-71 (6th Cir. 2002); Pridgen v. Andresen,

113 F.3d 391, 393 (2d Cir. 1997).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -